                Exhibit B




Case 2:20-cv-01169-BHL Filed 08/27/20 Page 1 of 18 Document 14-2
Nonprofit Transfer Disputes in the Low Income Housing
                 Tax Credit Program:
    An Emerging Threat to Affordable Housing




    A Report from the Washington State Housing Finance Commission
                               September 2019




                                     i
      Case 2:20-cv-01169-BHL Filed 08/27/20 Page 2 of 18 Document 14-2
  10003 00431 ig305731px.002
TABLE OF CONTENTS

    EXECUTIVE SUMMARY ...................................................................................................1

    THE EMERGENCE OF AGGREGATORS.............................................................................2

              The LIHTC program is designed to increase the availability of low-
              income housing in each state. .................................................................................. 2

              Ownership transfers to nonprofit organizations are an important
              component of the LIHTC program. .......................................................................... 3

              Aggregator firms have begun to threaten the long-term viability of
              these projects as low-income housing by systematically disputing
              transfers to nonprofits. ............................................................................................. 5

    RESOLVING NONPROFIT TRANSFER DISPUTES ...............................................................6

              Courts should follow a clear interpretive framework for resolving the
              emerging disputes over LIHTC project transfers to nonprofits. ........................... 6

              LIHTC statutory ambiguities, including the nature of the statutory
              ROFR, should be resolved in favor of nonprofit ownership and low-
              income housing. ......................................................................................................... 7

              LIHTC project partnership agreements should also be interpreted in
              favor of nonprofit ownership and low-income housing...................................... 10

    CONCLUSION...................................................................................................................... 11

    REFERENCES ....................................................................................................................... 12



`




                                                                  i
         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 3 of 18 Document 14-2
    10003 00431 ig305731px.002
EXECUTIVE SUMMARY
For decades, the Low-Income Housing Tax Credit (“LIHTC”) program has facilitated
partnerships between mission-driven nonprofit organizations and for-profit
investors seeking to benefit from federal tax credits, for the sole purpose of
generating affordable rental housing for low-income families across this nation.

In furtherance of this goal, the program has afforded the nonprofit partners a
special privilege to secure, at the outset, a right to obtain eventual ownership of the
project at a minimum purchase price after 15 years, once the investor has claimed
all tax credits and before the program’s rent restrictions expire. For most of the
program’s history, the vast majority of participating nonprofits have secured this
transfer right, exercised it, and obtained full ownership to continue the project as
low-income housing in accordance with their missions.

In recent years, however, some private firms have
begun to systematically challenge nonprofits’
                                                           Some private firms have begun to
project-transfer rights and disrupt the normal exit     systematically challenge nonprofits’
process in hopes of selling the property at market            transfer rights and disrupt the
value. Rising values in certain markets have
created an opportunity for these firms to profit far        normal exit process. The result is
beyond the original investors’ expectations. Some          detrimental to the public interest.
firms are taking advantage of the investor interests
they already hold in LIHTC projects, while others
have been acquiring investor interests in LIHTC partnerships en masse for this
purpose. The latter, dubbed “aggregators,” often use burdensome tactics that take
advantage of legal ambiguities, resource disparities, and economies of scale to
overwhelm their nonprofit counterparties.

The result is detrimental to the public interest in several ways. First, LIHTC
properties are far more likely to continue operating as low-income housing into
perpetuity if left in the hands of mission-driven nonprofit partners, who will have
spent close to 15 years not only managing the property but also investing in
important relationships with tenants and the surrounding community. Second,
disputes over project transfers invariably drain the nonprofit partner’s resources,
especially in case of litigation—resources that would otherwise be devoted to
tenant services, building maintenance, and related low-income housing initiatives.
Third, a sale of the property at market value will generally leave the new owner with
fewer resources to devote to operation, maintenance, and ancillary services. In
other words, aggregator challenges to the transfer rights of nonprofits undermine
the goals of the LIHTC program by diverting resources away from actual housing to
legal battles and costlier purchase transactions.

Multiple suits between aggregators and housing nonprofits have already been filed
in courts across the country. But most of these disputes presumably will never make
it to court, especially if the nonprofit lacks the resources or will to fight. The
nonprofit might be quickly pressured into paying a buyout, or even ceding ultimate


                                           1
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 4 of 18 Document 14-2
10003 00431 ig305731px.002
ownership, in which case the aggregator can sell the property at a higher price than
originally anticipated in the partnership agreement.

As the designated state agency in charge of administering the LIHTC program in
Washington State, the Washington State Housing Finance Commission (“the
Commission”) has a substantial interest in preventing this phenomenon from
undermining the intended functioning and goals of the LIHTC program. This is
especially true at a time of significant need for more low-income housing; ironically,
the rise in real-estate values has created both a critical lack of affordable housing as
well as the financial incentive for aggregators to profit from the LIHTC program. Yet
these emerging disputes generally are not
subject to the direct regulatory authority of                Ambiguities in the statute and in
state administrating agencies such as the
Commission. Instead, these disputes will be        related partnership agreements should
adjudicated, if at all, in courts of law applying            be resolved in favor of nonprofit
the LIHTC statute and enforcing contractual
agreements between LIHTC project partners.
                                                       ownership and low-income housing.

Courts are therefore being called upon to resolve ambiguities both in the LIHTC
statute and in LIHTC partnership agreements in the growing number of suits over
nonprofit project transfers. Given the overall complexity of the statutory scheme,
including various provisions that are ambiguous and sometimes inconsistent, a clear
interpretive framework is needed.

This report explains that using established principles of construction, given the
fundamental policies reflected in the LIHTC statute, ambiguities in the statute and in
related partnership agreements—including as to the nature of nonprofit transfer
rights in particular—should be resolved in favor of nonprofit ownership and low-
income housing. Courts should adhere to these principles to help clarify applicable
law, resolve and prevent burdensome transfer disputes going forward, and preserve
LIHTC projects as low-income housing, as Congress intended.




THE EMERGENCE OF AGGREGATORS
2.1. The LIHTC program is designed to increase the availability of
low-income housing in each state.

Enacted in 1986 and codified at 26 U.S.C. § 42, the LIHTC program offers federal tax
credits to qualifying private developers of affordable rental housing. 1 To qualify, a
proposed development must dedicate a minimum portion of units to serving low-
income tenants for at least 30 years: an initial 15-year “compliance period,” during
which the tax credits are claimed and can be reclaimed by the IRS in case of
noncompliance, followed by an “extended use period” of at least 15 years. 2 After
the extended use period ends and the project has fulfilled its obligations, the rent
and income restrictions are lifted and the project formally exits the program.

                                           2
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 5 of 18 Document 14-2
10003 00431 ig305731px.002
Much of the federal LIHTC program is operated through participating state
government agencies. Each year, credits are allocated to each state based on
population. 3 A designated state-level administrating agency allocates its state’s
available credits to qualifying projects annually, generally through a competitive
process. 4 Additional credits are also made available to any qualifying projects
financed with tax-exempt bonds. 5 The LIHTC statute mandates that preference be
given to projects operating as low-income housing “for the longest periods” and that
“sponsor characteristics,” such as nonprofit status, be taken into account. 6

In Washington State, the designated LIHTC        The LIHTC program has generated more
program administrator is the Commission. 7
The Commission thus allocates the credits in       than 103,000 affordable rental units in
Washington based on the governing LIHTC              Washington, and millions nationwide.
statutory provisions and its own
supplemental policies. 8 LIHTC program administration is one of numerous housing
initiatives the Commission operates in pursuit of its public mission to improve
housing conditions for all Washington residents. 9

To date, the LIHTC program has generated more than 103,000 units in Washington,
and millions nationwide, far more than any other program. 10 Still, much unmet need
remains. Housing need has significantly outpaced supply, and a variety of economic
and social factors have contributed to a growing affordable housing crisis
throughout the country that has only worsened in recent years. 11 There is thus a
pressing need not only to generate more affordable housing, but also to preserve
existing LIHTC projects as low-income housing for as long as possible, consistent
with the express federal policy set forth in the LIHTC statute.



2.2. Ownership transfers to nonprofit organizations are an
important component of the LIHTC program.

In practice, LIHTC projects tend to be collaborative partnerships between an
investment firm and some combination of housing developers, managers, and
sponsors, whether for-profit or nonprofit. 12 A private investment firm is usually
needed to make the project financially viable, because such firms “have large and
predictable federal tax obligations” whereas most real-estate developers “do not
have income that is large enough or predictable enough” to take advantage of the
tax credits. 13 A typical LIHTC project thus involves an investor partner, which
provides funding in exchange for using the tax credits to offset its federal taxes and
which holds “the lion’s share” of ownership; and some combination of operational
partners, which develop, manage, and oversee the project, charge fees for services,
exercise contractual partnership rights, and hold minor ownership interests. 14 The
operational partners are generally financially liable for the property’s construction,
leasing, operations, and compliance.




                                          3
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 6 of 18 Document 14-2
10003 00431 ig305731px.002
As operational partners, mission-driven
housing nonprofits play a key role in the
                                                The LIHTC statute facilitates the involvement
success of the LIHTC program. The LIHTC               of housing nonprofits in two significant
statute facilitates their involvement in at            ways: requiring that 10% of credits be
least two significant ways: First, ten
percent or more of each state’s                awarded to nonprofit projects, and providing
competitively awarded credits must be           a right of first refusal for ultimate ownership
awarded to projects involving “qualified”
nonprofits that “own an interest” and
                                                                                    of the property.
“materially participate” in the project. 15
A nonprofit is “qualified” if it is tax-exempt under section 501 of the federal tax
code, has a formal purpose of fostering low-income housing, and is determined by
the state administrating agency “not to be affiliated with or controlled by a for-profit
organization.” 16

Second, the LIHTC statute allows nonprofits to hold a special right of ultimate
ownership. It provides that a qualified nonprofit may hold “a right of 1st refusal . . .
to purchase the property” at a specified “minimum purchase price” after the 15-
year compliance period, without disallowing the tax credits to the investor. 17 As
discussed below, the purpose of this provision is to allow the investor, contrary to
normal tax principles, to give up a significant degree of ultimate ownership to its
nonprofit partner without giving up the tax credits it plans to collect in the interim.

This nonprofit right of first refusal (the “statutory ROFR”) is an important component
of the program that has facilitated nonprofit ownership of many LIHTC projects. As a
matter of industry practice, nonprofit partners have commonly secured this right in
their LIHTC partnership agreements, sometimes supplemented with other transfer
rights the parties have negotiated. 18 Investors have consistently agreed to this
arrangement at the outset because they generally foresee “little economic
motivation to stay” after all tax credits have been claimed from the project, and
prefer to avoid “administrative burdens” and related project costs many years into
the future. 19 The statutory ROFR is so common that the Internal Revenue Service
previously identified it as a presumptive requirement for any tax-exempt nonprofit
to obtain in any LIHTC deal. 20

For decades, the widespread expectation and practice has been that the nonprofit
partners will secure ownership of LIHTC projects as a matter of course after the 15-
year compliance period, usually by exercising the statutory ROFR at the specified
minimum price. 21 In most deals, the original financial projections will confirm that
ultimate transfer to the nonprofit partner at the statutory ROFR price was the
operating assumption of all parties. 22

Consistent with this understanding, for years the vast majority of LIHTC projects
involving nonprofits have in fact been transferred to the nonprofit partner at the
end of the 15-year compliance period as a matter of course. 23 This commonly has
been accomplished through exercise of the statutory ROFR. 24 These transfers have
helped ensure that LIHTC properties remain low-income housing into perpetuity,
consistent with the program’s goals and policies. 25


                                            4
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 7 of 18 Document 14-2
10003 00431 ig305731px.002
2.3. Aggregator firms have begun to threaten the long-term
viability of these projects as low-income housing by systematically
disputing transfers to nonprofits.

Recently, however, a number of private firms have been challenging LIHTC project
transfer rights across the country as a way of obtaining additional profit from these
deals at the back end. These firms appear to be aggregating investor interests in LIHTC
partnerships; asserting myriad claims and arguments against project transfers, including
transfers to nonprofits; and extracting value from the project or nonprofit in the shadow
of protracted litigation. As noted, some in the LIHTC industry have dubbed these firms
“aggregators.” 26

Based on a review of pleadings filed all over the country, it appears that there are a few
primary firms seeking to profit from LIHTC projects in this way, although they are not
alone. According to the websites of the three most prominent firms, each has amassed
portfolios of affordable housing worth many billions of dollars in assessed property
values. The mass aggregation of LIHTC projects allows an aggregator to enjoy economies
of scale; to overpower the lesser resources of its counterparties, especially nonprofits;
and to take full advantage of the legal ambiguities and complexities of the governing
statutory and contractual frameworks, which can be used as leverage.

As noted above, at the time of dealing, LIHTC investors generally do not consider long-
term retention of the property to be economically desirable or part of the deal. 27 Given
potential costs and the relative uncertainty of the real-estate market many years into
the future, they aim to profit from the sizeable tax credits and then withdraw. 28
Contrary to this original understanding, aggregators tend to pick out markets where
property values have increased substantially in order to replace the investors and
extract maximum additional return. As a direct result of the increased property values,
these markets tend to be the very places facing serious housing affordability problems,
where LIHTC projects are needed most. 29

 The growing body of litigation over LIHTC projects indicates that this emerging threat to
low-income housing is broad in scope. At least four lawsuits involving LIHTC partnership
disputes have already made their way into federal district courts in the state of Washing-
ton alone in the last few years, including multiple disputes over transfers to nonprofits. 30
Additional lawsuits challenging transfers to nonprofits have been filed in other courts
across the country, 31 among scores of other suits arising from LIHTC partnerships, many
involving holding companies apparently owned by or otherwise connected to the same
investment firms. 32 These cases are only the tip of a growing iceberg.

A review of the cases filed to date suggests that aggregators have been using myriad
tactics to obtain value from LIHTC projects and thwart nonprofit transfers. These include
disputing the conditions and scope of transfer rights; delaying, obstructing, and
disagreeing with related valuations; refusing consent to refinancing, either outright or by
placing significant conditions on consent; disputing fee calculations; arguing over
typographical errors; and asserting alleged breaches of partnership duties from many
years prior, including by arguing that rents should have been set higher to maximize
profits. 33 In some instances, the aggregator might pursue an unsupported position such
as the alleged failure to maximize rental profits—an argument directly contrary to the


                                             5
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 8 of 18 Document 14-2
10003 00431 ig305731px.002
goals and expectations of the LIHTC                       When transfers to nonprofits are
program—only to abandon it once the
dispute is litigated and nears trial. 34
                                                 systematically thwarted, or nonprofits are
                                                 drained of resources that would otherwise
These tactics pressure nonprofits to
abandon their transfer rights, pay a
                                                 go into these projects, the LIHTC program
substantial buyout, agree to a forced sale,           suffers and its goals are undermined.
or otherwise provide financial benefit to
the aggregator—all at the expense of
low-income housing. Though some nonprofits fight back, many lack the resources or will
to do so, and regardless, the aggregator can still extract a net profit from these projects
overall. Based on the sheer volume of litigation alone to date, it is obvious that
substantial revenues have already been diverted from nonprofits and LIHTC projects. 35
When transfers to nonprofits are systematically thwarted, or nonprofits are drained of
resources that would otherwise go into these projects, the LIHTC program suffers and its
goals are undermined. 36




RESOLVING NONPROFIT TRANSFER DISPUTES
3.1. Courts should follow a clear interpretive framework for resolving
the emerging disputes over LIHTC project transfers to nonprofits.

As shown above, there is a growing body of litigation in Washington and elsewhere over
LIHTC project transfers to nonprofit partners, including numerous disputes over the
exercise of statutory ROFRs in LIHTC partnership agreements. Such disputes are
relatively complex and involve a highly technical statute that is not a model of clarity on
the surface. 37 This complexity, combined with the relative uncertainty of the law in this
area to date, allows aggregators to obtain value from LIHTC projects and nonprofit
partners at the expense of low-income housing.

To properly adjudicate these disputes, courts must determine the meaning of the LIHTC
statute and the terms of related partnership agreements concerning nonprofit transfer
rights, including specifically the statutory ROFR. In doing so, courts are empowered to
“identify and apply the proper construction of governing law,” regardless of the
“particular legal theories” advanced by any given parties. 38 Courts called upon to
adjudicate LIHTC project transfer disputes should adopt a clear interpretive framework
for this purpose that does justice to the provisions and policies of the program. Such a
framework will not only help to ensure that the growing number of disputes between
aggregators and nonprofit partners are resolved consistently and efficiently, but will also
prevent them from occurring in the first place. This is critical as more and more LIHTC
properties near the end of their respective compliance periods, especially because the
projects that have more recently entered the LIHTC program are greater in number,
larger in size, more valuable, and more likely to involve nonprofit partners than those
from the program’s early years. 39




                                             6
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 9 of 18 Document 14-2
10003 00431 ig305731px.002
3.2. LIHTC statutory ambiguities, including the nature of the
statutory ROFR, should be resolved in favor of nonprofit
ownership and low-income housing.
When interpreting a statute, courts first consider the “text,” the surrounding “specific
context,” and the “broader context of the statute as a whole.” 40 These elements are
analyzed in light of the “purpose” of the statute and “any precedents or authorities that
inform the analysis.” 41 If ambiguity remains after this inquiry, only then will a court resort
to legislative history and similar extrinsic indicators to resolve the remnant ambiguity. 42

In accordance with these established principles of statutory interpretation, courts faced
with LIHTC project transfer disputes should hold that ambiguities in the statute,
including with regard to the statutory ROFR in particular, are to be resolved in favor of
nonprofit ownership and low-income
housing. This is consistent with the text        The entire purpose of the LIHTC statute is to
and context of the LIHTC statute, which
includes interrelated provisions giving             increase the nation’s stock of low-income
express preference to projects “serving the       housing, including through the involvement
lowest income tenants” for “the longest
periods”; 43 requires “sponsor
                                                                        of nonprofit organizations.
characteristics” be taken into account; 44
sets aside a minimum but not maximum portion of credits that must go to projects with
qualified nonprofits that “own an interest”; 45 and allows such nonprofits to hold a
special right toward ultimate full ownership. 46 The statute’s overall context and
structure are thus squarely in favor of greater nonprofit ownership and low-income
housing. Moreover, the entire purpose of the statute is to increase the nation’s stock of
low-income housing, including through the involvement of nonprofit organizations
dedicated to “the fostering of low-income housing.” 47 Ambiguities in the statute should
be interpreted in favor of these policies.

As applied to the statutory ROFR in particular, the same principles of statutory
interpretation establish that this special transfer right should be construed in favor of
ultimate nonprofit ownership of LIHTC projects. Specifically, and as explained below, the
statutory ROFR should be deemed to allow the nonprofit holder to demand a transfer at
the statutory minimum price after the compliance period if and when any third party
makes an earnest offer to purchase the property at or above the ROFR price. The
context and purpose of the pertinent statutory provision confirm this understanding.

Initially, the language establishing the statutory ROFR is internally inconsistent and thus
ambiguous on its face. The LIHTC statute provides for the special nonprofit transfer right
as follows:

       No [f]ederal income tax benefit shall fail to be allowable to the taxpayer . . .
       merely by reason of a right of 1st refusal held by . . . a qualified nonprofit
       organization . . . to purchase the property after the close of the compliance
       period for a price which is not less than the minimum purchase price
       [defined as outstanding indebtedness plus taxes on the sale]. 48




                                              7
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 10 of 18 Document 14-2
10003 00431 ig305731px.002
In common usage, a “right of first refusal” means a “right to meet the terms of a third
party’s higher offer.” 49 Generally, and in practice, such a right is also conditioned on the
owner’s intent to sell. 50 Notwithstanding these normal characteristics, however, any
“inconsistent expressions” in a provision granting a right of first refusal may “render it
ambiguous.” 51 Here, while the statutory ROFR authorized under the LIHTC statute is
labeled a “right of 1st refusal,” in light of the surrounding text and context, it cannot
reasonably be understood as a classic right of first refusal as that term is commonly used.

First, the statute describes the statutory ROFR as a right “to purchase” the property
“for a price” set at or above a statutory minimum—without reference to any third-
party offer or other trigger. This is inconsistent with a classic right of first refusal,
which allows the holder to purchase only on the same terms that a third party has
offered. 52 The statutory language also suggests an entitlement to purchase, unlike a
classic right of first refusal, which generally depends on the owner’s interest and
willingness to sell. 53

Second, the entire function of the statutory ROFR provision is to allow a nonprofit to
hold this transfer right without causing the LIHTC tax credits to “fail to be allowable”
to the investor as owner. 54 The necessary implication of this safe-harbor provision is
that the statutory ROFR would invalidate the investor’s tax credits absent the
provision. Otherwise the provision would do no work, contrary to “one of the most
basic interpretive canons” of construction. 55

Under normal tax principles, a third party’s transfer right will invalidate an owner’s
status only if it is “obvious and natural” or “inevitable” that the holder of the transfer
right ultimately can and will “obtain” the property at issue for little to no additional
consideration. 56 This applies, for example, to an option to purchase property at a
“nominal” price at some point in the future. 57 In such cases, the holder of the
transfer right is treated as the true owner for tax purposes, including tax-credit
purposes. 58

While this general tax rule relating to divestiture of ownership has been applied to
options, it has never been applied to a classic right of first refusal. 59 This makes
sense, as a classic right of first refusal does not render an ultimate transfer of
ownership inevitable, and certainly not at a nominal price, given that the owner
must still agree to any sale and its terms. In sum, interpreting the LIHTC statute to
allow nonprofits merely to hold a classic right of first refusal would render the
statutory ROFR provision ineffectual and superfluous, contrary to a basic rule of
statutory interpretation.

Although the statutory ROFR cannot reasonably be interpreted as a classic right of
first refusal for the above reasons, it does not appear to be a pure option to
purchase either. An “option” is defined as a right to “buy [a] property at a fixed price
. . . at the election of the purchaser.” 60 Congress could have used this simple term
had it intended to allow a pure option without any distinguishing characteristics.
Instead, Congress used “right of 1st refusal,” while also describing this as a right “to
purchase” at a specified low price, for the sole purpose of allowing a functional
divestiture of ultimate ownership.


                                             8
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 11 of 18 Document 14-2
10003 00431 ig305731px.002
The only coherent explanation, given all the above, is that Congress chose a
statutory-specific phrasing to minimize any unintended effects on normal tax
principles outside this particular context, while still intending to provide a
meaningful safe harbor for nonprofits to secure ultimate ownership of LIHTC
projects. And to the extent there is any ambiguity on this point, for the reasons
identified above regarding the text, context, and purpose of the LIHTC statute, such
ambiguity should be resolved in favor of greater nonprofit ownership. The best
interpretation of the statutory ROFR is thus a transfer right just short of an option,
technically distinguishable but functionally equivalent.

In sum, to give proper meaning and effect to
the statutory ROFR provision, and to achieve
                                                     The best interpretation of the statutory
its intended purpose and the broader goals         ROFR is thus a transfer right just short of
of the LIHTC program, the statutory ROFR           an option, technically distinguishable but
should be interpreted as a transfer right that
is not a pure option but one that still                                  functionally equivalent.
empowers the nonprofit to take ownership
as a practical matter. This means triggering the right should require an earnest offer
from a third party actually willing to purchase at or above the specified ROFR price,
but nothing more. The nonprofit should be able to seek out such an offer, including
from related entities. And the offer should not need to be accepted in order to
trigger the nonprofit’s right of transfer. Requiring an earnest offer from a third party
provides some of the trappings of a classic right of first refusal, without creating any
practical impediment to the nonprofit taking ownership, as Congress intended. 61

Adding further requirements would severely limit the effect of the statutory ROFR,
contrary to the text, context, and purpose of the LIHTC statute. An informed third party
generally will not bother to prepare an enforceable or detailed offer, especially not for
its own benefit, given the nonprofit’s underlying right to purchase the property. For the
same reason, an owner is unlikely to accept any such offer unless already willing to sell
to the nonprofit at the ROFR price. Moreover, many statutory ROFRs may be limited in
time, to ensure their legal viability and in light of the historically prevailing
understanding that such rights would be exercised as a matter of course. 62

The one court to address this issue to date reached a different result, but only after
failing to give effect to the statutory ROFR provision as a safe harbor and
prematurely resorting to snippets of legislative history. 63 In Homeowner’s Rehab,
the Massachusetts Supreme Court specifically held an offer must be enforceable
and accepted to trigger a nonprofit partner’s statutory ROFR. 64 Based on an early
draft of the LIHTC bill, a single passing sentence in a sizeable House Report, and a
statement in a post-enactment article from a legislative assistant, the court
reasoned that Congress was concerned about tax implications, specifically rejected
the use of an option, and thus intended to condition the statutory ROFR on the
owner’s consent to sell. 65 The court insisted that Congress wanted to do “the least
violence to the traditional rules of tax law”—ignoring that the very purpose and only
effect of the statutory ROFR provision is to provide an exemption from those very
rules. 66 In other words, the court skipped over context and purpose, and jumped
straight to legislative history (and a dubious reading at best), contrary to the proper


                                           9
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 12 of 18 Document 14-2
10003 00431 ig305731px.002
rules of statutory construction and in conflict with the context, structure, and
purpose of the relevant statute. Other courts should not make the same mistake.

In the end, the statutory ROFR provision gives nonprofit partners the ability to
obtain and hold a transfer right that makes their ultimate ownership of the project
assured at little to no additional cost. To be clear, while the LIHTC statute allows for
the inclusion of such a transfer right in any given LIHTC partnership agreement
without adverse tax consequences, it does not require it. 67 Other, less robust
transfer rights may thus be agreed upon in any given deal, or none at all. In each
instance, the nonprofit’s transfer rights will depend on what terms the parties
agreed upon and how the parties proceeded under their agreement.



3.3. LIHTC project partnership agreements should also be interpreted
in favor of nonprofit ownership and low-income housing.

Turning to LIHTC partnership agreements, courts should similarly hold, in
accordance with established principles of contract interpretation, that ambiguities in
such agreements—including with regard to nonprofit transfer rights in particular—
are to be resolved consistent with the LIHTC statute and in favor of greater
nonprofit ownership and low-income housing. In other words, the terms of such a
deal should be interpreted in the context of the LIHTC program, with due regard for
its underlying terms and goals.

The starting point for contract interpretation is determining whether federal or state
contract law applies. While state law normally governs most contracts, federal law
applies in areas “of uniquely federal interest” to the extent there is a “significant
conflict” between a “federal policy or interest” and the application of state law. 68 Here,
federal law should apply in case of conflict. First, these partnership agreements are
executed specifically for participation in the federal LIHTC program; they are submitted
and relied upon in the credit allocation process and are subsequently monitored for
compliance and other program purposes. 69 Second, the disposition of LIHTC projects
directly implicates the efficacy of federal aid and the need for additional federal
funding going forward. 70 These factors weigh in favor of applying federal contract law
as needed to protect the significant federal interests in this area. 71

Under federal contract law, “existing laws are read into contracts in order to fix the
rights and obligations of the parties.” 72 Moreover, contracts made under “the
authority of statutes” are “to be interpreted according to the language used” to
“express the obligation assumed,” and any words with “a certain meaning” in the
relevant context will be “given the same meaning” in each contract absent clear
intent to the contrary. 73

Even if federal law does not apply, state law is no different. State courts throughout
the country adhere to the same two universal and overarching principles in
interpreting contracts, both the incorporation of relevant statutes, 74 and the
acknowledgment of technical terms used in context. 75


                                           10
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 13 of 18 Document 14-2
10003 00431 ig305731px.002
As applied to LIHTC partnership agreements,        Ambiguities in partnership agreements
these principles establish that ambiguities in
such agreements should be resolved consistent should be resolved consistent with the
with the provisions and policies of the LIHTC           provisions and policies of the LIHTC
statute and in furtherance of nonprofit
                                                   statute and in furtherance of nonprofit
ownership and low-income housing. Those are,
after all, the presumptive purposes for which          ownership and low-income housing.
such agreements are executed and
implemented within the LIHTC program in pursuit of federal tax credits. A partner’s
duty to set rents at appropriate levels, for example, should be construed with due
regard for the purpose of each LIHTC project to serve as affordable housing, rather
than in a vacuum.

Similarly, any terms that have special meaning under the LIHTC statute or within the
LIHTC industry should be construed accordingly, unless the agreement at issue clearly
demonstrates a contrary intent. As applied to the statutory ROFR in particular, the
phrase “right of first refusal” carries a special meaning in this context as shown above,
and thus, it should be presumed that the parties have incorporated that meaning into
their agreement—again, absent a clearly expressed intent to the contrary.

One federal district court was recently called upon to interpret a right of first refusal
in a LIHTC partnership agreement but unfortunately ignored the LIHTC statute and
the context it provides. 76 In SHAG, the district court for the Western District of
Washington reasoned that “the term right of first refusal is not ambiguous or open
to interpretation” and refused to assign any special meaning to it unless the parties’
agreement “clearly demonstrate[d]” an intent contrary to a classic right of first
refusal. 77 The court thus inverted the appropriate presumption in this context,
ignoring the LIHTC statute and overlooking the need to assign technical terms of art
their special meaning. Other courts should not make the same mistake.




CONCLUSION
The LIHTC program facilitates and promotes partnerships between qualified
nonprofits seeking to meet housing needs and investor partners seeking to profit
from federal tax credits, in order to increase the availability of low-income housing.
Aggregators are asserting interpretations of LIHTC agreements that undermine the
LIHTC program’s goals. Multiple lawsuits have already arisen between aggregators
and nonprofits over transfer rights, with more on the way.
To ensure these disputes are resolved appropriately, courts should follow a clear
interpretive framework under which ambiguities in the LIHTC statute and related
agreements—including specifically with regard to the statutory right of first
refusal—are construed in favor of nonprofit ownership and low-income housing.
This approach is in furtherance of Congressional intent and will help safeguard the
LIHTC program in a time of crisis.

                                           11
    Case 2:20-cv-01169-BHL Filed 08/27/20 Page 14 of 18 Document 14-2
10003 00431 ig305731px.002
REFERENCES
1
  See, e.g., Jill Khadduri et al., What Happens to Low Income Housing Tax Credit Properties
at Year 15 and Beyond, U.S. Dep’t of Housing and Urban Dev’t Report at 1 (2012) (“HUD
Report”), available at www.huduser.gov/publications/pdf/what_happens_lihtc_v2.pdf (all
cited websites last visited Sept. 3, 2019).
2
    Id. at 6-7.
3
    See id. at 1.
4
    See id.
5
    See id. at 2, 57-58.
6
    26 U.S.C. § 42(m)(1)(A)-(C).
7
 See, e.g., Commission, 9% Competitive Housing Tax Credit Policies at 1 (2020) and
Bond/Tax Credit Program Policies at 6 (2019), available at
www.wshfc.org/mhcf/9percent/2020application/c.policies.pdf and
www.wshfc.org/mhcf/4percent/2019BondTCPolicies.pdf.
8
    See id.
9
    See, e.g., Commission, 2018 Impact Report (2018), available at
www.wshfc.org/admin/WSHFCImpactReport2018.pdf.
10
     See HUD Report at 2.
11
  See, e.g., Commission, My View (June 2018), available at
www.wshfc.org/Newsletter/WSHFCMyViewHOMEOWNERSHIPJUNE18.pdf; Commission,
New financing to create 200 apartments for homeless (July 11, 2019), available
at www.wshfc.org/admin/releases/CommissionFundings196.pdf.
12
     See, e.g., HUD Report at 25-26.
13
     Id.
14
     See id.
15
     See 26 U.S.C. § 42(h)(5)(A)-(C).
16
     Id.
17
     26 U.S.C. § 42(i)(7).
18
     See HUD Report at 15, 30-31 & n.20.
19
     Id. at 29.
20
  See Memo from Robert S. Choi, Director of EO Rulings and Agreements, Internal Revenue
Service, to LIHTC Limited P’ships at §5(e) (July 30, 2007), available at
www.novoco.com/sites/default/files/atoms/files/choi_memo_073007.pdf.
21
     See, e.g., HUD Report at 15, 29-31 & n.20.




                                                  12


      Case 2:20-cv-01169-BHL Filed 08/27/20 Page 15 of 18 Document 14-2
22
  See, e.g., id. at 31 n.20 (noting that brokers of LIHTC deals have “tended to anticipate
back-end sale at [the statutory ROFR] price in the deals’ initial structure from the outset”).
23
  See id. at 29 (relaying estimate of “95 percent” of such properties being “transferred to the
original nonprofit developers”).
24
     See id. at 31 n.20. 25 See HUD Report at 7, 29, 32, 41.
26
   See David Davenport, Year 15: Facing Off with the Aggregator, TAX CREDIT ADVISOR (May
2019) and Beware the Aggregator, TAX CREDIT ADVISOR (Apr. 2017), available at
www.winthrop.com/wp-content/uploads/2019/05/Davenport_Year-15-Facing-Off-with-the-
Aggregator-Tax-Credit-Advisor-May-2019.pdf and www.winthrop.com/wp-
content/uploads/2018/04/TCA-April-2017-BewareAgg.pdf.
27
     See HUD Report at 29.
28
     See id.
29
     See, e.g., Commission, My View, supra n.11.
30
  See Senior Housing Assistance Group v. Amtax Holdings 260, LLC, No. C17-1115RSM, 2019
WL 687837 (W.D. Wash. Feb. 19, 2019) (“SHAG”); Downtown Action to Save Housing v.
Midland Corp. Tax Credit XIV, LP, No C18-0138-JCC, 2019 WL 934887 (W.D. Wash. Feb. 26,
2019) (“DASH”); Downtown Action to Save Housing v. Boston Financial Institutional Tax
Credits XXVII LP, No 2:19-CV-00721 (W.D. Wash. 2019); Hidden Hills Mgmt., LLC v. Amtax
Holdings 114, LLC, No. 3:17-cv-06048-RBL, 2019 WL 3297251 (W.D. Wash. July 23, 2019).
31
  See Riseboro Comm’y P’ship Inc. v. SunAmerica Housing Fund No. 682, No. 18-CV-7261
(RJD) (VMS), 2019 WL 3753795 (E.D.N.Y. Aug. 7, 2019); Homeowner’s Rehab., Inc. v. Related
Corporate V SLP, L.P., 479 Mass. 741 (2018); Opa-locka Comm’y Dev’t Corp., Inc. v. HK
Aswan, LLC, No. 2019-016913-CA-01 (Fla. Cir. Ct. 2019); CommonBond Inv’t Corp. v.
Heartland Props. Equity Inv’t Fund IV, LLC, No. 62-CV-13-8165 (Minn. D. Ct. 2013).
32
   See, e.g., Saugatuck, L.L.C. v. St. Mary’s Commons Assocs., L.L.C., No. 19-CV-217 (E.D.N.Y.
2019); Urban 8 Danville Corp. v. Nationwide Affordable Housing Fund 4, LLC, No. 1:19-
cv-03171 (N.D. Ill. 2019); Bradley-Fern Hall I, LLC v. MMA Fern Hall Crossing LLC, No. 1:19-
cv-11181 (D. Mass. 2019); Nationwide Affordable Housing Fund 4, LLC v. Urban 8 Danville
Corp., No. 2:19-cv-01848 (D. Ohio 2019); Amtax Holdings 463, LLC v. KDF Communities-
Hallmark, LLC, No. 3:18-CV-03604 (N.D. Cal. 2018); Amtax Holdings 168, LLC v. KDF
Communities-Glen Haven, LLC, No. 3:18-CV-05097 (N.D. Cal. 2018); Amtax Holdings 168, LLC
v. KDF Communities-Glen Haven, LLC, No. 4:18-CV-05097 (N.D. Cal. 2018); CED Cap. Holdings
2000 EB, L.L.C. v. CTCW-Berkshire Club, LLC, No. 2018-CA-013886-O (Fla. Cir. Ct. 2018);
Urban 8 Fox Lake Corp. v. Nationwide Affordable Housing Fund 4, LLC, No. 1:18-cv-06109
(N.D. Ill. 2018); MMA Fern Hall Crossing LLC v. Bradley-Fern Hall I, LLC, No. 1:18-cv-12486 (D.
Mass. 2018); Amtax Holdings 463, LLC v. KDF Communities-Hallmark, LLC, No. 8:17-CV-01899
(C.D. Cal. 2017); Midland Corp. Tax Credit VII L.P. v. Douglas Co., L.L.C., No. 6:17-cv-02605
(D.S.C. 2017); Pelican Rapids Leased Housing Assocs. I, LLC v.
Broadway/Pelican Rapids, L.P., No. 56-CV-16-372 (Minn. D. Ct. 2016); Centerline/Fleet
Housing P’ship, L.P. v. Hopkins Court Apartments, L.L.C., No. 812426/2016 (N.Y. Sup. Ct.
2016); Am. Tax Credit Corp. Fund IV, L.P. v. James Investments IA-II, LLC, No. CV059334
(Iowa D. Ct. 2015); Am. Tax Credit Corp. Fund XII, L.P. v. Sioux Falls Leased Housing Assocs.,
L.L.C., No. 15-2998 (S.D. Cir. Ct. 2015).
33
  See, e.g., SHAG, 2019 WL 687837, at *4 (transfer rights); DASH, 2019 WL 934887, at *3-6
(valuations); Hidden Hills Mgmt., LLC v. Amtax Holdings 114, LLC, No. 3:17-cv-06048-RBL,
2019 WL 3297251, at *11, 14, 16 (W.D. Wash. July 23, 2019) (transfer rights, valuations, and
rent levels); Davenport, supra n.26 (describing such tactics).

                                                13

     Case 2:20-cv-01169-BHL Filed 08/27/20 Page 16 of 18 Document 14-2
34
  See, e.g., Hidden Hills, 2019 WL 3297251, at *6, 11 (noting that before trial investor
partner dropped breach of fiduciary duty claim arising from alleged failure to set higher
rents at LIHTC project); see also id. at 12-13 (noting testimony of investor partner’s expert
on rents was “riddled with errors and miscalculations” and “not well developed”).
35
     See supra, nn.31-33.
36
     See, e.g., HUD Report at 7, 29, 32, 41.
37
     See generally 26 U.S.C. § 42.
38
  U.S. Nat’l Bank of Or. v. Ind. Ins. Agents of Am., Inc., 508 U.S. 439, 446 (1993) (internal
quotes omitted).
39
     See HUD Report at 73-76.
40
     E.g., Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).
41
     E.g., Dolan v. U.S. Postal Serv., 546 U.S. 481, 486 (2006); Robinson, 519 U.S. at 346.
42
     E.g., Dep’t of Housing and Urban Dev’t v. Rucker, 535 U.S. 125, 132 (2002).
43
     26 U.S.C. 42 §§ (m)(1)(B)(ii)(I)-(II).
44
     26 U.S.C. 42 § (m)(1)(C)(iv).
45
     26 U.S.C. 42 §§ (h)(5)(A)-(B).
46
     26 U.S.C. 42 § (i)(7).
47
     26 U.S.C. §§ 42(g)(1), (h)(5)(C)(iii).
48
     26 U.S.C. § 42(i)(7)(A)-(B).
49
     BLACK’S LAW DICT. (11th ed. 2019).
50
     See, e.g., 49 AM. JUR. 2D LANDLORD AND TENANT § 308 (2019).
51
     See id. at § 311 (2019).
52
     See id. at § 306.
53
     See id. at §§ 307-308.
54
     26 U.S.C. § 42(i)(7)(A).
55
  Hunsaker v. United States, 902 F.3d 963, 969 (9th Cir. 2018) (internal quotes omitted); see
also Util. Air Regulatory Group v. E.P.A., 573 U.S. 302, 321 (2014) (noting a statutory
interpretation is disfavored if it fails to produce “a substantive effect that is compatible with
the rest of the law”).
56
  Burroughs Adding Mach. Co. v. Bogdon, 9 F.2d 54, 56 (8th Cir. 1925); see also IRS Rev. Rul.
55-540, 1955 WL 10043, at *2-3 (1955) (citing Burroughs).
57
     IRS Rev. Rul. 55-540, 1955 WL 10043, at *2-3.
58
     See id.
59
     See id.
60
     BLACK’S LAW DICT. (11th ed. 2019).
61
   See 49 AM. JUR. 2D LANDLORD AND TENANT § 308 (noting right of first refusal generally
requires “a bona fide offer” from a third party); BLACK’S LAW DICT. (11th ed. 2019) (defining
“bona fide” as “without fraud or deceit” and “sincere”); see also, e.g., Rappaport v. Estate

                                                   14
      Case 2:20-cv-01169-BHL Filed 08/27/20 Page 17 of 18 Document 14-2
of Banfield, 181 Vt. 447, 455-56 (2007) (noting offer “made honestly and with serious
intent” could trigger right of first refusal (internal quotes omitted)).
62
  See, e.g., Ronald R. Volkmer, Validity of Rights of First Refusal, 19 EST. PLAN. 123 (1992)
(noting some courts have invalidated indefinite rights of first refusal under rules against
perpetuities and direct restraints on alienation); SHAG, 2019 WL 687837, at *3 (noting
partnership agreement allowed nonprofit to exercise statutory ROFR within “two years
after the close of the compliance period”).
63
     See Homeowner’s Rehab, Inc. v. Related Corp. V SLP, L.P., 479 Mass. 741 (2018).
64
     479 Mass. at 757-60.
65
     See id. at 754-57 & nn.10-11.
66
     Id. at 756.
67
     See 26 U.S.C. § 42(i)(7)(A).
68
     Boyle v. United Techs. Corp., 487 U.S. 500, 507 (1988) (internal quotes omitted).
69
     See, e.g., Commission, 9% Policies, supra n.7, at 73, 76.
70
     See, e.g., HUD Report at 1, 70.
71
  See, e.g., West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978) (applying federal contract law
to private contract related to federal program because of federal government’s role “in the
program both in a supervisory capacity and financially”); Boyle, 487 U.S. at 507 (holding
potential direct effect on federal funding implicated significant federal interest).
72
     Rehart v. Clark, 448 F.2d 170, 173, 174 n.2 (9th Cir. 1971).
73
     Fla. Cent. R. Co. v. Schutte, 103 U.S. 118, 140 (1880).
74
  See, e.g., 11 Williston on Contracts § 30:19 (4th ed. 2019) (noting contracts “must be
interpreted in light of existing law, the provisions of which are regarded as implied terms of
the contract”); see also, e.g., Ellingstad v. State, Dep’t of Nat. Res., 979 P.2d 1000, 1008
(Alaska 1999); Pinal Cty. v. Hammons, 30 Ariz. 36, 42 (1926); Walther v. Occidental Life Ins.
Co., 40 Cal. App. 2d 160, 164 (1940); Kawakami v. Kahala Hotel Inv’rs, LLC, 142 Haw. 507,
514 (2018); Robinson v. Joint Sch. Dist. No. 150, 100 Idaho 263, 265 (1979); State ex rel.,
Bullock v. Philip Morris, Inc., 352 Mont. 30, 36 (2009); Gilman v. Gilman, 114 Nev. 416, 426
(1998); Pinnacle Packing Co. v. Herbert, 157 Or. 96, 104 (1937); Wagner v. Wagner, 95
Wash.2d 94, 98-99 (1980).
75
   See, e.g., Restatement (Second) of Contracts § 202(3)(b) (1981) (“Unless a different
intention is manifested . . . technical terms and words of art are given their technical
meaning when used in a transaction within their technical field.”); see also, e.g., Nat’l Bank
of Alaska v. J. B. L. & K. of Alaska, Inc., 546 P.2d 579, 583 (Alaska 1976); Phelps Dodge Corp.
v. Brown, 112 Ariz. 179, 181 (1975); Weil v. Fed. Kemper Life Assurance Co., 7 Cal. 4th 125,
152 (1994); Kinney v. Oahu Sugar Co., 23 Haw. 747 (1917); J.R. Simplot Co. v. Rycair, Inc.¸138
Idaho 557, 562 (2003); In re Marriage of Mease, 320 Mont. 229, 239 (2004); Carrigan v.
Ryan, 109 Nev. 797, 800 (1993); Dorsey v. Oregon Motor Stages, 183 Or. 494, 511 (1948);
Berg v. Hudesman, 115 Wash.2d 657, 669 (1990).
76
     See SHAG, 2019 WL 687837, at *7.
77
     Id. (emphasis omitted).



                                                  15


      Case 2:20-cv-01169-BHL Filed 08/27/20 Page 18 of 18 Document 14-2
